THE COURT
held: 1. That the tariff act must be construed in reference to the appellations which articles of import had in trade and commerce at the time of its enactment, and that twisted straw, not having been known in commerce, or prepared or used in this country for making hats or bonnets, until subsequently to the passage of that act. could not be taxed under either of the denominations of straw manufactures mentioned in schedule C of section 11 of the act of 1846;
2. That the article fell within the provisions of section 3 of that act, and was subject to a duty of 20 per cent., not being otherwise specially provided for in the act.
Judgment for the plaintiff for the difference of duty so exacted, with interest thereon, the amount to be adjusted at the customhouse.